As filed with the Securities and Exchange Commission on July 31, 2009 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-14 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 £Pre-Effective Amendment No. £Post-Effective Amendment No. (Check appropriate box or boxes) Old Mutual Funds II (Exact Name of Registrant as Specified in Charter) 720-200-7600 (Area Code and Telephone Number) 4643 South Ulster Street, Suite 600 Denver, Colorado 80237 (Address of Principal Executive Offices) Julian F. Sluyters 4643 South Ulster Street, Suite 600 Denver, Colorado 80237 (Name and Address of Agent for Service) Copies to: William H. Rheiner, Esq. Andra C. Ozols, Esq. Stradley Ronon Stevens & Young, LLP Old Mutual Capital, Inc. 2600 One Commerce Square 4643 South Ulster Street, Suite 600 Philadelphia, PA19103 Denver, CO80237 (215) 564-8082 (720) 200-7600 It is proposed that this filing will become effective on August 31, 2009 pursuant to Rule 488. No filing fee is due in reliance on Section 24(f) of the Investment Company Act of 1940. OLD MUTUAL FUNDS II ON BEHALF OF THE OLD MUTUAL COLUMBUS CIRCLE TECHNOLOGY AND COMMUNICATIONS FUND ●, 2009 Dear Valued Shareholder: I am writing to let you know that on July 28, 2009, the Board of Trustees (the “Board”) of the Old Mutual Columbus Circle Technology and Communications Fund (the “Technology and Communications Fund”) approved the reorganization of the Technology and Communications Fund into the Old Mutual Focused Fund (the “Focused Fund”), subject to shareholder approval. The Board is requesting your vote on the proposal to reorganize the Technology and Communications Fund into the Focused Fund. In recommending the reorganization of the Technology and Communications Fund into the Focused Fund, the Board considered that the Focused Fund’s management fee and expense limitations are lower than the Technology and Communications Fund’s management fee and corresponding expense limitations. In addition, the Focused Fund’s expense limitations extend through July 31, 2012 while the Technology and Communications Fund’s expense limitations may be discontinued anytime after December 31, 2010. Thus, if the reorganization is approved by shareholders, those shareholders who elect to participate in the reorganization are expected to benefit from lower fees and expenses.In addition, if the proposal is approved, the Focused Fund is generally expected to realize economies of scale by combining with the Technology and Communications Fund. In addition, the Board considered that the Focused Fund has a stronger long-term performance record than the Technology and Communications Fund, and Old Mutual Capital, Inc., the Funds’ investment manager, believes that if the reorganization is approved the Focused Fund will have improved marketability based upon (1) its strong historical performance record, and (2) the increase in assets resulting from the reorganization.Thus, it is anticipated that the Focused Fund will be better positioned to attract new assets and enable shareholders to potentially benefit from further economies of scale. Although the investment objectives and strategies for the Technology and Communications Fund and the Focused Fund differ, the Board recognizes that reorganizing the Technology and Communications Fund into the Focused Fund will enable shareholders to remain invested in a mutual fund that seeks capital appreciation, while also benefiting from being invested in a mutual fund that offers a lower management fee, stronger long-term performance, and lower expense limitations that extend for a longer period than the expense limitations for the Technology and Communications Fund. Technology and Communications Fund shareholders of record as of the close of business on August 25, 2009 are entitled to vote on the proposal to reorganize the Technology and Communications Fund into the Focused Fund at a special meeting of shareholders (the “Meeting”) that will be held on November 23, 2009, at 10:00 a.m. Mountain Time, at the offices of Old Mutual Capital, Inc., located at 4643 South Ulster Street, Suite 600, Denver, Colorado.If the Technology and Communications Fund reorganization is approved by shareholders, you will receive shares of the Focused Fund equivalent in dollar value to your shares in the Technology and Communications Fund at the time of the reorganization. Importantly, the reorganization is designed to be a tax-free reorganization, so shareholders will not realize a tax gain or loss as a direct result of the reorganization. The enclosed combined Proxy Statement and Prospectus includes a detailed description of the proposed Technology and Communications Fund reorganization and compares, among other things, the investment objectives and policies, risks, operating expenses and performance history of the Technology and Communications Fund and Focused Fund.We encourage you to read the entire Proxy Statement and Prospectus, which describes the proposal in detail.This package also contains a proxy, a business reply envelope permitting you to vote by mail, and simple instructions on how to vote by phone or via the Internet. THE BOARD HAS CAREFULLY CONSIDERED THE PROPOSAL, BELIEVES THE PROPOSAL TO BE IN THE BEST INTERESTS OF SHAREHOLDERS, AND UNANIMOUSLY RECOMMENDS THAT YOU VOTE FOR THE PROPOSAL. You may vote in one of four ways: BY MAIL using the enclosed proxy card; BY INTERNET through the website listed on your proxy card; BY TELEPHONE by calling the number indicated on your proxy card; or IN PERSON at the Meeting of Shareholders on November 23, 2009. Your vote is extremely important, no matter how many shares you own.If we do not receive sufficient votes to approve the proposal, we may have to send additional mailings or conduct telephone solicitations.If you have any questions about the proposal, please call our proxy solicitor, Broadridge at ●. Thank you for your response and we look forward to preserving your trust as a valued shareholder over the long term. Sincerely, Leigh A. Wilson Chairman Old Mutual Funds II OLD MUTUAL FUNDS II Old Mutual Columbus Circle Technology and Communications Fund NOTICE OF MEETING OF SHAREHOLDERS To Be Held on November 23, 2009 4643 South Ulster Street, Suite 600 Denver, Colorado 80237 NOTICE IS HEREBY GIVEN that a Special Meeting of Shareholders of the Old Mutual Columbus Circle Technology and Communications Fund (the “Technology and Communications Fund”), a series portfolio of Old Mutual Funds II, will be held at the offices of Old Mutual Capital, Inc. located at 4643 South Ulster Street, Suite 600, Denver, Colorado 80237 on November 23, 2009, at 10:00a.m. Mountain Time (the “Meeting”), for the purpose of voting on the proposal set forth below and to transact such other business that may properly come before the Meeting, or any adjournments thereof: Approval of a Plan of Reorganization that provides for the sale of assets and liabilities of the Technology and Communications Fund to the Old Mutual Focused Fund. The proposal is discussed in greater detail in the attached Combined Prospectus and Proxy Statement.You are entitled to vote at the Meeting or any adjournments thereof if you owned shares of the Technology and Communications Fund at the close of business on August 25, 2009.If you attend the Meeting or any adjournments thereof, you may vote your shares in person.Whether or not you intend to attend the Meeting or any adjournments thereof, you may vote in any of the following ways: Mail: Vote, sign, date and return the enclosed proxy card(s) in the enclosed postage-paid envelope; Telephone: Have your proxy card(s) available. Vote by telephone by calling the toll-free number on your proxy card(s) which is available 24 hours a day, 7 days a week. Enter the control number on the proxy card(s) (a confirmation of your telephone vote will be mailed to you); or Internet: Have your proxy card(s) available. Vote on the Internet by accessing the website listed on your proxy card(s). Enter the control number from your proxy card(s). Follow the simple instructions found on the website. By order of the Board of Trustees, Andra C. Ozols Secretary Old Mutual Funds II Dated:●, 2009 Denver, Colorado COMBINED PROSPECTUS AND PROXY STATEMENT ●, 2009 Relating to the Acquisition of Assets of OLD MUTUAL COLUMBUS CIRCLE TECHNOLOGY AND COMMUNICATIONS FUND By and In Exchange for Shares of Beneficial Interest of OLD MUTUAL FOCUSED FUND EACH A SERIES PORTFOLIO OF OLD MUTUAL FUNDS II 4643 South Ulster Street, Suite 600
